Case 6:20-cv-00233-CEM-GJK Document 18 Filed 03/16/20 Page 1 of 2 PagelD 72

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

DARRYL VACHON,

Vv.

Plaintiff,
Case No.: 6:20-CV-00233-cem-Irh

AKAL SECURITY, INC.,

1)

2)

3)

4)

Defendant.
/

CERTIFICATE OF INTERESTED PERSONS
AND CORPORATE DISCLOSURE STATEMENT

| hereby disclose the following pursuant to this Court's interested persons order:

The name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in the outcome of
this action ---including subsidiaries, congiomerates, affiliates, parent corporations,
publicly-traded companies that own 10% or more of a party’s stock, and all other
legal entities related to any party in the case:

SMITH, FEDDELER & SMITH, PA
Mark G. Capron, Esquire

832 S. Florida Avenue

Lakeland, FL 33801

Plaintiff, Darryl Vachon

The name of every other entity whose publicly-traded stock, equity, or debt may
be substantially affected by the outcome of the proceedings:

None that Plaintiff is aware of.

The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or
twenty largest unsecured creditors) in bankruptcy cases:

Akal Security, Inc., Defendant

The name of each victim (individual or corporate) of civil and criminal conduct
alleged to be wrongful, including every person who may be entitled to restitution:
Case 6:20-cv-00233-CEM-GJK Document 18 Filed 03/16/20 Page 2 of 2 PagelD 73

Darryl Vachon, Plaintiff
| hereby certify that, except as disclosed above, | am unaware of any actual or

potential conflict of interest involving the district judge and magistrate judge assigned to
this case, and will immediately notify the Court in writing on learning of any such conflict.

CERTIFICATE OF SERVICE
| CERTIFY that a true and correct copy of the foregoing has been furnished via E-

Filing Portal to: Lin J. Wagner, Esquire, Jackson Lewis, P.C., 390 N. Orange Avenue,
Suite 1285, Orlando, Florida 32801 on this 10 day or March, 2020

SMITH, FEDDELER & SMITH, P.A,

 
   

 

Mark G. Capron
Florida Bar No. 0039478

832 South Florida Avenue
Lakeland, Florida 33801
(863) 688-7766 Office

(863) 393-1121 Facsimile
mcapron@all-iniuries.com
vlawton@all-iniuries.com
ATTORNEY FOR PLAINTIFF
